       Case 4:20-cr-00119-LGW-CLR Document 24 Filed 03/29/21 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF GEORGIA
                                  SAVANNAH DIVISION

UNITED STATES OF AMERICA                    )
                                            )
v.                                          )   CASE NO: 4:20-CR-119
                                            )
JERVARIO MELTON                             )

                                            ORDER

        Pending before the Court is the United States’ Motion for Reciprocal

Discovery (“Motion”) WR ZKLFK QR UHVSRQVH KDV EHHQ ILOHG.  'RF    Having

considered the Motion, and for good cause therein, the United States’ Motion is

hereby GRANTED.

        Accordingly, Defendant shall, within 14 days of this Order, produce the

following items to the United States or certify in writing to the United States that

no such responsive items exist: (i) items subject to disclosure as listed in Federal

Rule of Criminal Procedure 16(b), including documents and objects, reports of

examination and tests, and expert witnesses; (ii) notice of an alibi defense in

compliance with Federal Rule of Criminal Procedure 12.1 that states each

specific place where the defendant claims to have been at the time of the alleged

offenses,1 and the name, address, and telephone number of each alibi witness on

whom the defendant intends to rely; (iii) written notice of an insanity defense and

expert evidence of a mental condition, in compliance with Federal Rule of

Criminal Procedure 12.2; (iv) written notice of any actual or believed exercise of

public authority on behalf of a law
BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
1The United States’ Motion specified the time, date, and location of the charged
offense.
      Case 4:20-cr-00119-LGW-CLR Document 24 Filed 03/29/21 Page 2 of 2




enforcement agency or federal intelligence agency at the time of the offense, in

compliance with Federal Rule of Criminal Procedure 12.3; (v) any defense witness’s

statement in Defendant’s possession, other than his own statement, that relates to

the subject matter about which said witness will testify at trial. Defendant is also

instructed to promptly disclose any discoverable material in which it becomes aware

as part of its continuing disclosure duty.

      SO ORDERED this WK day of March, 2021.


                                        __________________________________________
                                        __ _________
                                                  _ __________
                                                            ___________
                                                            __
                                        CHHRIST TOPHER L. RAY
                                         CHRISTOPHER
                                        UNITED STATES
                                                   STATE
                                                       T S MAGISTRATE
                                                            MAGISTRA     JUDGE
                                         SOUTHERN DISTRICT OF GEORGIA




                                             2
